Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I-claims 1-7, in the reply filed on December 7, 2020 is acknowledged.
Claims 8-20 are cancelled by the applicant as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 21-33 are added that are drawn to invention I.  Thus, claims 1-7 and 21-33 are treated on the merit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 21-25, 27 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aziwa (US 2003/0024989 A1).
Regarding claim 1, Aziwa discloses a micromachined mirror assembly (Figs. 1-7 and para [0033]) comprising:

a first reflective layer on a top surface (top 55) of the mirror-base layer (53) and a second reflective layer on a bottom surface (bottom 55) of the mirror-base layer (53), wherein:
the first reflective layer is reflective to incident light of the micromachined mirror assembly (para [0030], line 30), and
the first reflective layer and the second reflective layer are made of a same material (para [0033] line 5, silicon oxide) and have same dimensions (para [0033] line 7).

Regarding claim 2, the micromachined mirror assembly of claim 1, wherein the first and the second reflective layers (55s) are each made of at least one of metal (para [0033] line 3, thorium is a metal) and a distributed Bragg reflector that have same thermal expansion coefficient and same Young’s modulus (para [0040]).

Regarding claim 3, the micromachined mirror assembly of claim 2, wherein the first and second reflective layers include aluminum (para [0041]), gold, or a combination thereof.

Regarding claim 4, the micromachined mirror assembly of claim 1, wherein the first and second reflective layers each has a same thickness (para [0033] line 7) and a total area (Fig. 2).

Regarding claim 5, the micromachined mirror assembly of claim 1, wherein a stress gradient through the first reflective layer, the mirror-base layer, and the second reflective layer is equal to zero along a direction perpendicular to the top surface of the mirror-base layer (Figs. 2 and 3 of prior art meet this claimed limitation as much as Fig. 3 of the present invention, there is no structural differences that prevents from meeting the claimed limitation).


Regarding claims 21 and 30, Aizawa discloses an optical sensing system (abstract and title, bar code reader; see Fig. 1), comprising:
a transmitter (37) configured to scan a laser beam (Lb) towards an object (47), wherein the transmitter comprises a micromachined mirror assembly  (37a) that outputs the laser beam, the micromachined mirror assembly comprising a rotatable mirror (37a) that comprises:
a mirror-base layer (Fig. 2, 53); and
a first reflective layer on a top surface (top 55) of the mirror-base layer (53) and a second reflective layer on a bottom surface (bottom 55) of the mirror-base layer (53), wherein;
the first reflective layer is reflective to incident light of the micromachined mirror assembly (para [0030], line 30);
the first reflective layer and the second reflective layer are made of a same material (para [0033] line 5, silicon oxide) and have same dimensions (para [0033] line 7); and
a receiver (45) configured to detect a returned laser from the object (47).

Regarding claims 22 and 31, the micromachined mirror assembly of claim 1, wherein the first and the second reflective layers (55s) are each made of at least one of metal (para [0033] line 3, thorium is a metal) and a distributed Bragg reflector that have same thermal expansion coefficient and same Young’s modulus (para [0040]).



Regarding claims 24 and 33, the micromachined mirror assembly of claim 1, wherein the first and second reflective layers each has a same thickness (para [0033] line 7) and a total area (Fig. 2).

Regarding claim 25, the micromachined mirror assembly of claim 1, wherein a stress gradient through the first reflective layer, the mirror-base layer, and the second reflective layer is equal to zero along a direction perpendicular to the top surface of the mirror-base layer (Figs. 2 and 3 of prior art meet this claimed limitation as much as Fig. 3 of the present invention, there is no structural differences that prevents from meeting the claimed limitation).

Regarding claim 27, the micromachined mirror assembly of claim 1, wherein at least one of the top surface and the second surface includes more than one portions, the respective top surfaces of the more than one portions being positioned at different elevations along a direction perpendicular to the respective surface (see Fig. 2, 51 and 53 between 55 and 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa.
Aizawa discloses the claimed invention as set forth above except for the mirror-base layer includes silicon.  It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the mirror-base layer to include silicon since the first reflective layer and the second reflective layer are made of silicon, making the mirror-base layer to include silicon would simplify the manufacturing process.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Weiss et al (US 7,952,781 B2).
Aizawa discloses the claimed invention as set forth above except the system further comprising an additional rotatable mirror and a stationary mirror, wherein the rotatable mirror receives a first laser signal and reflects the first light signal towards the stationary mirror to form a second laser signal; the stationary mirror receives the second laser signal and reflects the second laser signal towards the additional rotatable mirror to form a third laser signal; and the additional rotatable mirror receives the third laser signal and reflects the third laser signal as the laser beam.
Weiss et al discloses an optical sensing system (Fig. 3) comprising an additional rotatable mirror (24) and a stationary mirror (44, column 17, lines 62-65), wherein
the rotatable mirror (22) receives a first laser signal and reflects the first light signal towards the stationary mirror (44) to form a second laser signal;
the stationary mirror (44) receives the second laser signal and reflects the second laser signal towards the additional rotatable mirror (24) to form a third laser signal; and

the additional rotatable mirror (24) receives the third laser signal and reflects the third laser signal as the laser beam (see Fig. 3, the laser beam traveling from 38 to 34).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to adapt the additional rotatable mirror and the stationary mirror as taught by Weiss et al for the purpose of enhancing the brightness of the reflected laser beam.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa in view of Wiess et al as applied to claim 28 above, and furthur in view of Chayat et al (US 9,435,638 B2).
Aizawa in view of Wiess et al discloses the claimed invention as set forth above except for the additional rotatable mirror is identical to the rotatable mirror.
Chayat et al discloses the additional rotatable mirror and the additional rotatable mirror are identical (Fig. 2, two 102s).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make two rotatable mirrors to be identical to each other in order to reduce the manufacturing time.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5/22/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872